SCHQONMAKER, District Judge.
This case comes before the court on certificate to review two orders of the Referee in Bankruptcy in this case: (1) An order of the Referee dated January 13, 1940, requiring the Automobile Finance Company to turn over the .title to certain automobiles transferred by bankrupt to said company three days before the filing of the petition in bankruptcy in this case; and (2) an order of the Referee made on January 13, 1940, confirming the public-sale of certain property of the bankrupt.
As to the first proposition, we have no doubt as to the correctness of the Referee’s order requiring the turnover. The fact of insolvency on July 28, 1938, the date of filing the petition in bankruptcy, was found by the Referee on adequate proofs, and is conclusive. • The Rpferee found on adequate proof that the bankrupt was insolvent on July 25, 1938, the day of the transfer to the Automobile Finance Company. In this situation, we are of the opinion that the Referee correctly ruled that title-papers to the automobiles in question should be turned over to the trustee. We will confirm his order.
Second, as to the public sale of property of bankrupt by the trustee on January 9, 1940, which was confirmed by the Referee on January 13, 1940, the sale seems to have been properly advertised and duly conducted. The Automobile Finance Company was present, but did not bid. At the hearing on confirmation, counsel for the Automobile Finance Company objected to the confirmation and offered a bid in behalf of H. D. Shawkey, who was not present at the time of the public sale of $100 in excess of the total amount of the bid price of all the items of property offered for sale at the public auction. We are of the opinion that the Referee properly refused to set aside the public sale and re-advertise the property because some one else had offered to raise the bid by $100.
The two orders of the Referee will be approved and confirmed.